          Case 1:20-cv-00268-SKO Document 22 Filed 08/31/21 Page 1 of 3


 1   Melissa Newel (#148563)
     NEWEL LAW
 2   2625 Alcatraz Ave., Suite 132
 3   Berkeley, CA 94705
     (510) 316-3827
 4   mnewel@newellawfirm.com
     Attorney for Plaintiff
 5   BRIDGETTE REBECCA SYKES
 6   PHILLIP A. TALBERT
 7   Acting United States Attorney
     DEBORAH LEE STACHEL
 8   Regional Chief Counsel, Region IX
     CASPAR CHAN (#294804)
 9   Social Security Administration
     Assistant United States Attorney
10
     160 Spear Street, Suite 800
11   San Francisco, CA 94105
     (415) 977-8961
12   caspar.chan@ssa.gov
     Attorneys for Defendant
13

14                                   UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16

17       BRIDGETTE REBECCA SYKES,                     No. 1:20-cv-00268-SKO
18                      Plaintiff,                    STIPULATION AND ORDER FOR
                                                      AWARD AND PAYMENT OF
19            v.                                      ATTORNEYS FEES PURSUANT TO THE
                                                      EQUAL ACCESS TO JUSTICE ACT (28
20       KILOLO KIJAKAZI,                             U.S.C. §2412(d))
         ACTING COMMISSIONER OF
21       SOCIAL SECURITY1,                            (Doc. 21)
22                      Defendant.
23

24

25

26
     1
27    Pursuant to Fed. R. Civ. Pro. 25(d)(1) and 42. U.S.C. §405(g), Kilolo Kijakazi, Acting
     Commissioner of Social Security, is hereby substituted as the defendant in the above-captioned
28   action.


                          STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                OF ATTORNEYS FEES PURSUANT TO EAJA
           Case 1:20-cv-00268-SKO Document 22 Filed 08/31/21 Page 2 of 3


 1            IT IS HEREBY STIPULATED by and between the parties, through their undersigned

 2   attorneys, subject to the approval of the Court, that Bridgette Rebecca Sykes (“Plaintiff”) be

 3   awarded attorney fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412 (d), in

 4   the amount of eight thousand four hundred and eighty-three dollars ($8,483). This represents

 5   compensation for legal services rendered on behalf of Plaintiff by counsel in connection with this

 6   civil action, in accordance with 28 U.S.C. §2412 (d).

 7            After the Court issues an Order for EAJA fees to Plaintiff, the government will consider

 8   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.

 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the

10   attorney fees are subject to any offset allowed under the United States Department of the

11   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

12   determine whether they are subject to any offset.

13            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

14   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

15   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

16   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

17   made shall be delivered to Plaintiff’s counsel.

18            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

19   attorney fees and does not constitute an admission of liability on the part of Defendant under

20   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
21   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees

22   and expenses in connection with this action.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


                            STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                  OF ATTORNEYS FEES PURSUANT TO EAJA
       Case 1:20-cv-00268-SKO Document 22 Filed 08/31/21 Page 3 of 3


 1            This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

 2   Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the EAJA.

 3
                                                            Respectfully submitted,
 4
     Dated: August 30, 2021                                 NEWEL LAW
 5

 6
                                                    By:     Melissa Newel
 7                                                          Melissa Newel
                                                            Attorney for Plaintiff
 8                                                          BRIDGETTE REBECCA SYKES
 9

10   Dated: August 30, 2021                                 PHILLIP A. TALBERT
                                                            Acting United States Attorney
11                                                          DEBORAH LEE STACHEL
                                                            Regional Chief Counsel, Region IX
12                                                          Social Security Administration
13
                                                    By:     Caspar Chan*
14                                                          CASPAR CHAN
                                                            (*Authorized by email dated 08/30/2021)
15                                                          Special Assistant U.S. Attorney
                                                            Attorneys for Defendant
16

17

18                                                  ORDER

19            Based upon the parties’ above “Stipulation for Award and Payment of Attorneys Fees

20   Pursuant to the Equal Access to Justice Act (28 U.S.C. §2412(d))” (the “Stipulation”) (Doc. 21),
21   IT IS HEREBY ORDERED that attorney fees in the amount of eight thousand four hundred and

22   eighty-three dollars ($8,483) be awarded subject to the terms of the Stipulation.

23
     IT IS SO ORDERED.
24

25   Dated:     August 31, 2021                                  /s/ Sheila K. Oberto                  .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                            STIPULATION AND ORDER FOR AWARD AND PAYMENT
                                  OF ATTORNEYS FEES PURSUANT TO EAJA
